Title: To Thomas Jefferson from Benjamin Holt Rice, 8 August 1823
From: Rice, Benjamin Holt
To: Jefferson, Thomas

Dr Sir,  Charlottesville 8th Augt 1823.Being conscious of a good intention, I hope that this address will, at least, give you no offence.When I did myself the pleasure of calling on you it was my purpose not to solicit you to aid the object of my mission, because I concieved that we had no claims upon you, nor do I now imagine that you are under any obligations to comply with the request about to be made. But the approbation, which you appeared to me to manifest, of our design has lead to the hope that you may be willing to give some further token of your good will towards a scheme which if accomplished will, in my opinion exert a happy influence on the condition of our fellow man both now and forever.I am myself perfectly satisfied that besides the assistance which a contribution from you will afford, your name would render me in my agency, the most essential Service. It is this conviction that has induced me to trouble you. I know that you are friendly to all the means that are calculated to improve the intellectual and moral character of our people. And I do think that no means are likely to be more efficient than the labours of a gospel ministry respectable for their learning and piety.I know that there are strong prejudices against the church of which I am a member and in whose behalf I plead; but, Sir, like all other prejudices they are unsupported by reason. I am not afraid to affirm with confidence that the presbyterians have ever been the most zealous supporters of liberty. The very genius of our church is a spirit of independence and the first principles of our government, republican. David Hume said well that no monarch would choose the presbyterian, for the established Religion of his Government. But we have been suspected of desiring an establishment. This, however, is an unwarranted Suspicion. We believe that the religion of Christ has suffered more from such unholy alliances than from all its enemies. And with this conviction, we cannot honestly desire such a state of things. We do not desire it. We never did desire it. And if we did, we believe that the thing would be wholly impracticable. I know not whether or not this suspicion has even reached your mind; but I hope you will see that it has no ground on which to support itself. As to political parties the presbyterian church has ever been much divided. We all think, as we have a right to think, for ourselves.Our plan is, in relation to a Theological Seminary, to erect an institution independent of all literary institutions in which there shall be three professorships, one of Oriental languages, one of Ecclesiastical History and Church polity, and one of Didactic Theology. We wish to have it near some college that our students (for we take up indigent young men of piety and talents and educate them for the ministry) may have the advantage of a collegiate education. Our doors will allways be open to all of every denomination who may choose to avail themselves of the advantages of the School.I herewith send a subscription paper which I must hope will be returned with your name. Your Compliance with this request will greatly oblige a respectable body of Christians, but none more than the Agent of the Presbytery. who is yoursRespectfullyB. H. RiceIf, my dear Sir, you should condescend to reply to this communication, please to send your answer to the care of Mr Bowman. Charlottesville.